Citation Nr: 0739624	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of pulmonary tuberculosis. 


REPRESENTATION

Appellant represented by:	William J. Lindsay, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to March 
1946.

Service connection for pulmonary tuberculosis was denied by a 
January 1958 decision of the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board).  This determination 
is final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2007).  
The appellant attempted to reopen the claim in correspondence 
and with evidence received in August 2004. 

The current appeal comes before the Board from an October 
2004 rating decision of the VA Regional Office (RO) in 
Lincoln, Nebraska that declined to reopen the claim of 
entitlement to service connection for pulmonary tuberculosis.

Following the decision below, the issue of entitlement to 
service connection for pulmonary tuberculosis will be 
addressed in a REMAND that follows, and will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT


1.  Service connection for pulmonary tuberculosis was denied 
in a Board decision dated in January 1958.

2.  Evidence received subsequent to the January 1958 Board 
determination raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for pulmonary tuberculosis.




CONCLUSION OF LAW

1.  The January 1958 Board decision denying service 
connection for pulmonary tuberculosis is final. 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).

2.  The evidence received subsequent to the Board's 1958 
decision is new and material and the appellant's claim of 
entitlement to service connection for residuals of pulmonary 
tuberculosis is reopened. 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of service connection 
for pulmonary tuberculosis.  She contends that she contracted 
the disease while working as a nurse in a military hospital 
during WWII, and that service connection for such should be 
granted.  

Preliminary considerations

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating a claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2).  In view of the 
Board's favorable decision on the threshold issue of whether 
new and material evidence has been received to reopen the 
claim of service connection for pulmonary tuberculosis, 
further assistance is unnecessary to aid the appellant in 
substantiating this aspect of the appeal.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § .303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. §§ 
3.303, 3.306 (2007).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and tuberculosis becomes manifest to a degree of at 
least 10 percent within three years from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2007) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background and legal analysis

The Board denied service connection for pulmonary 
tuberculosis by a decision dated in January 1958.  The 
appellant attempted to reopen her claim for such in 
correspondence from her representative and the submission of 
additional evidence received in August 2004.  Because the 
1958 decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim of service connection 
should be reopened and re-adjudicated on a de novo basis. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  Claims that are the 
subject of final decisions can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007).

The evidence of record at the time of the 1958 Board decision 
included service medical and post service clinical records 
through 1950 that showed no treatment for respiratory or lung 
complaints of symptoms.  Chest X-rays obtained during service 
were negative for pathology.  The appellant was admitted to a 
VA facility in August 1956 after hemoptysis of six ounces of 
bloody sputum and a 10-day history of a nonproductive cough.  
It was noted that she had had recent fatigue and inability to 
gain back weight after a Lenten diet.  It was reported that 
she had been an Army nurse and had worked in the tuberculosis 
service at the Barnes Hospital for 2 1/2 years.  A diagnosis of 
chronic pulmonary tuberculosis, far advanced, active, was 
rendered for which she was placed on medication.  The 
appellant was discharged in May 1957 with tuberculosis noted 
to be treated and improved and non-active.

The Board subsequently denied service connection for 
pulmonary tuberculosis on the basis that the evidence of 
record did not show that the veteran's pulmonary tuberculosis 
was incurred in or aggravated by service, or that active 
pulmonary tuberculosis became manifest to the required degree 
under applicable law within the prescribed period following 
separation from service.  

The evidence received after the Board's 1958 denial of the 
claim of service connection for pulmonary tuberculosis 
includes clinical records and correspondence dated between 
1956 and 1966 referring to various aspects of treatment and 
VA claim's matters during that time frame.  Voluminous VA 
outpatient records, including the results of a VA outpatient 
X-ray dated in July 2001 showing bilateral apical pleural 
thickening were received and associated with the claims 
folder.  Substantial medical authority, including internet 
research was submitted in support of the claim.  A letter 
dated in August 2004 was received from P. J. Connor, M.D., 
who presented medical history relating to the veteran's 
treatment for tuberculosis, information relative to the onset 
and clinical course of tuberculosis in general, and his 
experience treating such patients between the 1940s and 60s.  
Dr. Connor stated that it was not at all unusual to have 
long-term harboring of tuberculosis in the lungs without it 
producing active symptoms, and that the disease very often 
turned up in people who had been exposed years before.  He 
opined that in the veteran's case, the disease has remained 
quiescent for years and had blossomed when one of the 
tuberculosis cavities eroded into an artery and caused the 
hemoptysis that she had had.  He further added that the 
latency period the appellant had was not unusual in the 
period of time she had tuberculosis.  

After review of the information reported above, the Board 
finds that Dr. Connor's medical report clearly provides a 
potential nexus between pulmonary tuberculosis and military 
service which was not shown previously.  As such, it is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted in this regard, and the claim of service 
connection for residuals of pulmonary tuberculosis is 
reopened.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for residuals of pulmonary 
tuberculosis.  The appeal is granted to this extent.


REMAND

In light of the grant to reopen the claim of service 
connection for residuals of pulmonary tuberculosis, the Board 
finds that further evidentiary development is required.

The appellant asserts that she did not have any exposure to 
tuberculosis outside of her nursing duties during service and 
that the disease she acquired some 10 years later had to have 
been activation of a latent disease process acquired during 
active duty.  In statements in the record, she relates that 
she became a housewife after active duty and did not work in 
the nursing profession thereafter.  Dr. Connor has stated 
that he treated her after her illness beginning in 1960, 
endorses her account of the manner the disease was 
contracted, and relates it to military service.

Review of record discloses that VA examination reports dating 
from 1947 did indeed indicate that the veteran reported being 
a housewife, but that in April 1950, it was noted that she 
had worked for two to three months as a nurse and was paid at 
the rate of $7.00 per day.  She related on VA examination in 
August 1950 that she had worked at Doctors Hospital for a 
short time three or four days per week off and on at the rate 
of $7.00 per day.  The record thus indicates that she had 
some limited nursing duties after service.  In view of such, 
it appears that there might have been additional 
opportunities for exposure to tuberculosis.  Dr. Connor does 
not address any exposure to tuberculosis the appellant may 
have had subsequent to service.  

Under the circumstances, the Board is thus of the opinion 
that the current clinical record is not sufficiently 
developed to definitively decide the matter of service 
connection for residuals of pulmonary tuberculosis.  The 
record reflects that the appellant has never had a VA 
compensation examination in this regard.  Therefore, the 
Board finds that a special VA pulmonary examination with 
review of the record and an opinion is warranted to ascertain 
the probable etiology and onset of the veteran's pulmonary 
tuberculosis in 1956.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for an examination by a 
board-certified specialist in lung 
pathology.  The examiner should 
indicate whether or not he or she 
is board-certified.  The claims 
folder and a copy of this remand 
must be made available to the 
examiner.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be accomplished, 
and all clinical findings should 
be reported in detail and 
correlated to a specific 
diagnosis.  A comprehensive 
clinical history should be 
obtained from the veteran for 
comparison with the objective and 
official record.  The examination 
report should include a discussion 
of the veteran's documented 
medical history and assertions.  
Based on the clinical evidence, 
the examiner should respond to the 
following questions.  

a) Does the veteran currently have 
any residuals of pulmonary 
tuberculosis?

b) Is the pulmonary tuberculosis 
the veteran contracted in 1956 at 
least as likely as not (50 percent 
probability or better) related to 
duties in service, or whether it 
is more likely of post service 
onset?  Please explain why or why 
not.  

c) The examiner should address and 
discuss the findings and medical 
opinion by Dr. Connor, and 
reconcile his or her opinion with 
that provided in the record.

A complete rationale for all 
opinions requested should be 
provided.  

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
her of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If she fails to appear 
for the examination this fact 
should be noted in the file and a 
copy of the examination 
notification should be associated 
with the claims folder.

3.  Following completion of the 
foregoing, the RO should review 
the claims folder and ensure that 
all the requested development has 
been completed in full.  If the 
examination report does not 
include the requested opinions, or 
is otherwise deficient, the report 
must be returned to the examiner 
for correction. See 38 C.F.R. 
§ 4.2 (2006); Stegall v. West, 11 
Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


